Citation Nr: 1715217	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-32 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. B., Counsel




INTRODUCTION

The Veteran served on active duty from July 1960 to July 1963 and from September 1963 to September 1980.  He died in September 2014 and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Upon notice of the Veteran's death, the Board dismissed the claim in December 2014.  

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in the statute, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  Regulations were recently promulgated with respect to substitution claims.  See 79 Fed. Reg. 52977 (Sept. 5, 2014).  As above, in this case, the Veteran died in September 2014.  As his death occurred after October 10, 2008, the Board finds that the provisions pertaining to substitution are applicable in this case.  Moreover, the RO issued a favorable decision in January 2017 accepting the appellant as an eligible substitute claimant pursuant to 38 C.F.R. § 3.1010 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's obstructive sleep apnea is proximately related to service-connected diabetes mellitus (diabetes).  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he incurred obstructive sleep apnea (herein sleep apnea) as a result of service-connected diabetes.  In a November 2013 VA Form 9, the Veteran specifically asserted that his diabetes led to weight gain, which led to his sleep apnea.  

Diabetes was diagnosed based on a November 2006 lab test.  Sleep apnea was diagnosed following a May 2012 sleep study.  A disability benefits questionnaire (DBQ) completed by the Veteran's treating physician, who, notably, diagnosed and has treated both disabilities, listed diabetes as a disability related to the Veteran's sleep apnea.  

A VA opinion was obtained in August 2013, in which the examiner opined that the Veteran's sleep apnea was less likely related to diabetes and was more likely than not related to the 65 pound weight gain between service and the diagnosis of sleep apnea.  However, the examiner did not opine as to whether diabetes led to that weight gain.  Moreover, the study the examiner cited to as support for his negative opinion stated that obesity is the best documented risk factor for sleep apnea and noted that sleep apnea is nearly three times more prevalent in those with diabetes than in the general population.  

The VA opinion notwithstanding, the Board finds that service connection for sleep apnea, as proximately related to diabetes, is warranted.  Although the DBQ provided by the Veteran's treating physician did not contain a rationale, it did indicate that the Veteran's diabetes was related to his sleep apnea disability.  This physician has treated the Veteran for many years for both disabilities.  Although the VA examiner provided a negative opinion, a complete rationale was not provided and the evidence that was cited to as support for the opinion tends to support the Veteran's contention that his diabetes led to the incurrence of sleep apnea.  Finally, there is no evidence of record which directly contradicts the Veteran's contention that his diabetes caused weight gain, which led to the onset of sleep apnea.  

Therefore, based on the forgoing and resolving all doubt in the Veteran's favor, the Board finds that his currently diagnosed sleep apnea disability was proximately caused by his service-connected diabetes.  Service connection for the sleep apnea is, therefore, warranted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for obstructive sleep apnea is granted.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


